DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-12, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemoff et al (US 6,961,486 B2).  Lemoff teaches a mechanical transfer ferrule based optical switch (10, Figs. 1-6) comprising:
receiving identification of a specified optical fiber channel (26) (C4 L37-61);
aligning, based on the specified optical fiber channel (26), by an optical fiber tube unit (18) connectable to an end of a single-mode optical fiber (14) (C4 L18), the optical fiber tube unit (18) including a lens (38) to transmit light through the optical fiber (14) (C7 L47-53); and
an optical fiber tube unit positioning assembly (22) including
an optical fiber tube unit support (34) detachably connectable to the optical fiber tube unit (18) (C5 L44-61), and
an optical fiber tube unit guide (32) to operatively position the optical fiber tube unit support (34) relative to a multi-fiber connector (28) to
connecting, based on aligning the optical fiber tube unit (18) and the lens (38) to a specified lens (38 of 12) of the multi-fiber connector (28), and
connecting the optical fiber (14) to a specified optical fiber channel (26) (C4 L37-61);
wherein the optical fiber tube unit support (35) includes a translation element (36) to further operatively position the optical fiber tube unit and the lens (38) relative to the multi-fiber connector (28) in a first direction (up and down) (C5 L44 – C6 L25); and
and the optical fiber tube unit guide (32) includes another translation element (the rails 22 and the corresponding structure of 32 that connects to the rails) to move the optical fiber tube unit support (34) in a second direction (along the rails) relative to the multi-fiber connector (28) (C5 L44 – C6 L25), wherein the second direction is generally orthogonal to the first direction (see Fig. 1, showing that up and down and along the rails as being orthogonal);
wherein the optical fiber tube unit positioning assembly (22) includes a protrusion (24) to align to a positioning slot (26) in the multi-fiber connector (28) (C5 L46-53); and
wherein the multi-fiber connector (28) comprises single rows (forming a plurality of rows, see Fig. 2) of lenses (each 38 of one row) including the specified lens (38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoff as applied to claims 1 and 10 above, and further in view of Erdman et al (US 8,280,205 B2). 
Lemoff teaches the optical switch previously discussed.
Lemoff does not teach expressly the optical fiber tube unit positioning assembly includes an indentation to align to a positioning pin of the multi-fiber connector or that the optical fiber is multimode.
Erdman teaches an optical fiber tube unit positioning assembly (left side of Fig. 7A) that includes an indentation (731) to align to a positioning pin (732) of a multi-fiber connector (right side of Fig. 7A) and that the assembly can be made to accept single or multi-mode fibers (C1 L20-25).
Lemoff and Erdman are analogous art because they are from the same field of endeavor, optical fiber coupling.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the positioning assembly of Erdman to include an indentation and to modify the connector of Lemoff to include a positioning pin as taught by Erdman and to use a multi-mode fiber as taught by Erdman.
The motivation for doing so would have been to improve lens alignments (Erdman, C11 L23-38).






Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 6,307,982 B1) in view of Wertman et al (US 8,123,417 B2).
Takahashi teaches an optical switch (Figs. 1-2) comprising:
an optical fiber tube unit positioning assembly (10, 16-40) including an optical fiber tube unit guide (29-40) to position, based on movement in at least two orthogonal directions (X, Y, see Fig. 2), an optical fiber (28) in alignment with fiber ferrule (13) of a multi-fiber connector (10-12) to connect the optical fiber (28) to a specified optical fiber channel (one of 14);
an optical fiber tube unit (29, 30, 36) that is connectable to an end of the optical fiber (28) to transmit light through the optical fiber (18);
wherein the optical fiber tube unit positioning assembly (10, 16-40) further comprises:
an optical fiber tube unit support (30) detachably connectable to the optical fiber tube unit (29, 30, 36) wherein optical fiber tube unit guide (37-40) is to operatively position the optical fiber tube unit support (30) relative to the multi-fiber connector (10-12) to align the optical fiber tube unit (29, 30, 36) and the fiber (28) to the specified fiber (14) of the multi-fiber connector (10-12), and connect the optical fiber (28) to the specified optical fiber channel (one of 14).
Takahashi does not teach expressly lenses corresponding to the optical fibers of the multi-fiber connector or lens corresponding to the fiber in the tube unit.
Wertman teaches optical fiber channels (see Fig. 5) wherein lenses (515) are disposed at the end of the ferrules (511, 521, 531) in stepped fiber holes similar to Takahashi’s stepped holes (see Wertman, C7 L4-63).
Takahashi and Wertman are analogous art because they are from the same field of endeavor, optical fiber ferrule couplings.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ferrules and fiber channels of Takahashi to include lenses at the end of each ferrule.
The motivation for doing so would have been to improve the signal being coupled between ferrules by providing beam correcting optics such as lenses between them.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883